Citation Nr: 0637592	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-21 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from January 1979 to 
December 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

Procedural history

In the April 2002 rating decision, service connection was 
denied for major depression.  The veteran perfected an appeal 
of that denial. 

In June 2004, the Board remanded this issue so that 
additional evidentiary and procedural development could be 
accomplished.  A supplemental statement of the case (SSOC) 
was issued by the VA Appeals Management Center (AMC) in 
February 2006 which denied service connection for a 
psychiatric disorder.  The issue is once again before the 
Board.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the veteran if further action is required on his part.

Issue no longer on appeal

In June 2004, the Board also remanded a second issue on 
appeal, entitlement to service connection for a seizure 
disorder.  In a December 2005 rating decision, service 
connection was granted for seizures, and a 100 percent 
disability rating was granted effective October 8, 1999.  The 
issue of entitlement to service connection for a seizure 
disorder accordingly has been resolved.  To the Board's 
knowledge, the veteran has not disagreed with the assigned 
effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].


REMAND

For reasons expressed immediately below, the Board believes 
that this issue must be remanded for further evidentiary 
development.  

Reasons for remand

VA examination

A report of a March 2005 VA psychiatric examination reflects 
Axis I diagnoses of polysubstance dependence and psychosis 
not otherwise specified by history, and indicates that 
testing was recommended to help determine the veteran's Axis 
I diagnoses.  Such testing was not accomplished.  In light of 
the above, psychological testing and a VA psychiatric opinion 
are necessary to determine whether the veteran has a current 
Axis I diagnosis other than a substance-related disorder and 
if so whether any current Axis I diagnosis is related to 
active service.

The Board observes that the veteran, who has been diagnosed 
as having a psychosis and polysubstance abuse, has at times 
failed to report for scheduled medical treatment.  The 
veteran is advised that he is expect to report for any and 
all VA examination scheduled, and that any failure to report 
may lead to his claim being denied.  See 38 C.F.R. § 3.655 
(2006). 

Social Security Administration records

VA medical records reflect that the veteran had applied for 
Social Security disability benefits.  In this case, the Board 
thinks that the records from the Social Security 
Administration may provide additional information on the 
nature of any current Axis I diagnosis and that accordingly 
these records should be obtained.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should initially contact the veteran 
through 
his representative and inquire whether he wishes to 
continue to pursue his claim of entitlement to 
service 
connection for a psychiatric disability in light of 
the 
recent grant of a 100 percent rating for seizure 
disorder.

2.  If the veteran wishes to continue to 
pursue his claim, VBA should contact the 
Social Security Administration in order 
to obtain, if available, any records 
pertaining to the veteran.  Any such 
records so obtained should be associated 
with the veteran's VA claims folder.

3.  The veteran should then be scheduled 
for evaluation by a psychologist for the 
purpose of determining the correct 
psychiatric diagnosis (or diagnoses).  
The veteran should be advised in writing 
that his failure to report for the 
examination may lead to his claim being 
denied.  The veteran's VA claims folder 
should be furnished to the examiner for 
review.  Appropriate diagnostic testing 
should be undertaken, as deemed necessary 
by the examiner, and the examiner should 
specifically comment on the validity of 
the test results.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

4.  VBA should then arrange for the 
veteran's claims folder, to include the 
report of the psychologist, to be 
reviewed by a psychiatrist who should 
ascertain whether any psychiatric 
disorder is currently manifested and, if 
so, the appropriate diagnosis thereof.  
The reviewing psychiatrist should provide 
a report which sets out the most likely 
current psychiatric diagnosis or 
diagnoses.  For any current diagnosis, 
the reviewer should provide an opinion as 
to whether disability is as least as 
likely as not related to the veteran's 
active service.  If the reviewing 
psychiatrist deems it to be necessary, 
the veteran should be personally examined 
to determine the existence, nature and 
etiology of any current psychiatric 
disability.  The reviewer should provide 
an explanation for any opinion rendered.  
A report should be prepared and 
associated with the veteran's VA claims 
folder.

5.  Thereafter, VBA must readjudicate the 
issue on appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


